Citation Nr: 0313914	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee, with chondromalacia, to include as 
secondary to service-connected foot disability.

2.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1974, with subsequent periods of active duty for 
training.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 1998 and August 2002 rating decisions of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas.  The veteran currently 
lives in Utah and his appeals have been certified to the 
Board from the Salt Lake City, Utah Regional Office (RO). 

The veteran's claim for service connection for a right knee 
disability was previously remanded by the Board for further 
development in September 2000.

In November 2002, the veteran requested that he be provided a 
videoconference hearing before a Veterans Law Judge.  On his 
January 2003 substantive appeal, the veteran indicated that 
he did not wish a hearing before a Veterans Law Judge.  At 
that time he also stated that he wished to have an RO 
hearing, but not regarding the claims currently on appeal.  
In a January 2003 letter, the veteran's representative noted 
that the veteran wanted his claims sent to the Board, and 
that the veteran wished to withdraw his request for a hearing 
before a Veterans Law Judge.  Accordingly, there is no 
outstanding request for any type of hearing with respect to 
the issues currently on appeal.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that the veteran has 
not been fully advised of the VCAA or its implementing 
regulations.  The RO has not sent the veteran notification of 
what information and medical or lay evidence, not previously 
submitted, is necessary to substantiate the veteran's claims.  
Furthermore, the RO has not notified the veteran of which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
VCAA. 

In a July 2002 statement, the veteran indicated that the 
Social Security Administration had had him examined again for 
his back and knees in 2002.  The record does not indicate 
that any attempt has been made to obtain a copy of the 
examination report.

With respect to the veteran's claim for an increased initial 
rating for degenerative disc disease of the lumbar spine, the 
Board notes that the most recent VA orthopedic examination of 
record fails to provide a description of all the relevant 
symptomatology necessary for assigning ratings under the 
respective diagnostic codes for rating low back disabilities.  
Accordingly a new orthopedic examination must be obtained 
which contains findings which address the specific diagnostic 
criteria.  As the veteran has appealed the initial rating 
assigned, VA must evaluate this disability based on all the 
evidence of record; and may assign separate ratings for 
separate periods of time based on facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO should contact the Social 
Security Administration and request a 
copy of all medical records dated from 
January 2002 to present.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of his lumbar spine 
disability.  The claims file should be 
provided to the examiner for review prior 
to the examination.  All indicated tests 
and studies should be performed.  The 
examiner should identify all orthopedic 
and all neurologic manifestations of the 
service-connected degenerative disc 
disease of the lumbar spine, and note 
whether the veteran has had 
incapacitating episodes of intervertebral 
disc syndrome over the past 12 months.  
If so, the examiner should note the total 
duration of such episodes during the past 
12 months.  The examiner should also 
perform tests of joint motion against 
varying resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use of the lumbar 
spine should be described.  The examiner 
should be requested to identify any 
objective evidence of pain and all 
functional loss of the lumbar spine due 
to pain.  The examiner should 
specifically indicate the range of lumbar 
spine motion performed without pain and 
the range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the lumbar spine on repeated use or 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected lumbar spine 
disability on the veteran's ability to 
work.  Reasons and bases for all opinions 
expressed should be provided.  The 
rationale for all opinions expressed 
should be explained.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.  With 
respect to the veteran's increased rating 
claim the RO should consider application 
of 38 C.F.R. § 4.71a, Diagnostic Code 
5292 regarding limitation of motion of 
the lumbar spine, 38 C.F.R. § 4.40 
regarding functional loss due to pain, 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
must also consider application of 38 
C.F.R. § 4.71a, Diagnostic Code 5293 
regarding intervertebral disc syndrome.  
For the period prior to September 23, 
2002, the increased rating claim should 
be considered only with respect to the 
former criteria for rating intervertebral 
disc syndrome.  See VAOGCPREC 3-2000.  
For the period from September 23, 2002, 
the RO must consider both the former 
rating criteria for the evaluation of 
intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002), and the 
current schedular criteria for rating 
intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  When readjudicating 
the increased rating claim the RO must 
also take into consideration the 
applicability of staged ratings.  See 
Fenderson.  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  

6.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case must consider all the evidence 
submitted since the October 2002 
supplemental statement of the case and 
must recite all the applicable laws and 
regulations, including those pertaining 
to the VCAA and both the current and 
former versions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




